—Order insofar as appealed from unanimously reversed on the law with costs, motions denied, complaint reinstated and third-party complaint against Town of Paris and Saquoit Consolidated Water District reinstated. Memorandum: Supreme Court erred in granting the motion of defendant, the general contractor, for summary judgment dismissing the complaint and the motion of Town of Paris and Saquoit *1016Consolidated Water District (third-party defendants) for summary judgment dismissing the third-party complaint against them. Defendant and third-party defendants did not meet their burden of establishing as a matter of law that Ricky D. Peglow (plaintiff) was not “employed” at defendant’s construction project within the meaning of Labor Law § 240 (1) and § 241 (6). That term is broadly defined to “include [ ] permitted or suffered to work” (Labor Law § 2 [7]), and encompasses “all workers on the job” (Kirkpatrick v Diversified Sports, 216 AD2d 891, 892; see, Haimes v New York Tel. Co., 46 NY2d 132, 137; see also, Brown v Muthig, 220 AD2d 898). Triable issues of fact remain whether plaintiffs work was part of defendant’s construction project (see, Mosher v St. Joseph’s Villa, 184 AD2d 1000, 1002; Cox v LaBarge Bros. Co., 154 AD2d 947, lv dismissed 75 NY2d 808) or outside the scope of that project (see, Brennan v 3785 S. Park, 242 AD2d 929, lv denied 91 NY2d 812; Root v County of Onondaga, 174 AD2d 1014, Iv denied 78 NY2d 858).
We do not address the issue whether defendant’s liability under Labor Law § 240 (1) may be predicated upon the collapse of an excavation trench. That issue was not raised at Supreme Court or on appeal (see, Collucci v Collucci, 58 NY2d 834, 837). (Appeal from Order of Supreme Court, Oneida County, Murad, J. — Summary Judgment.) Present — Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.